


Exhibit 10.10
CDK GLOBAL, INC. 2014 OMNIBUS AWARD PLAN
FORM OF RESTRICTED UNIT AWARD AGREEMENT


CDK GLOBAL, INC. (the “Company”), pursuant to the 2014 Omnibus Award Plan (the
“Plan”), hereby irrevocably grants to FirstName LastName (the “Participant”), on
XXXX XX, 20XX a forfeitable Restricted Unit Award (the “Restricted Unit Award”),
subject to the restrictions, terms and conditions herein.


WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
it would be in the best interests of the Company and its stockholders to grant
the award provided for herein to the Participant, on the terms and conditions
described in this Restricted Unit Award Agreement (this “Agreement”).


NOW, THEREFORE, for and in consideration of the promises and the covenants of
the parties contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto, for themselves, and their permitted successors and assigns,
hereby agree as follows:


1.
Terms and Conditions.



(a)    Grant. The Company hereby grants to the Participant XXXX Restricted
Units, on the terms and conditions set forth in this Agreement and as otherwise
provided in the Plan.


(b)    Vesting. Subject to the other terms and conditions contained in this
Agreement, the Restricted Period with respect to the Restricted Unit Award shall
lapse, if at all, in three substantially equal installments on XXXX XX, 20XX,
XXXX XX, 20XX, and XXXX XX, 20XX, subject to the continued employment of the
Participant by the Company or any Subsidiary thereof through each such vesting
date.


(c)    Change in Control. Notwithstanding the forgoing, the Restricted Period
with respect to the Restricted Unit Award shall lapse immediately prior to the
consummation of a Change in Control if the Participant is continuously employed
by the Company until such time, unless, upon the Change in Control, the
Restricted Unit Award is continued, substituted or assumed (in accordance with
Section 12 of the Plan) in a manner such that the securities underlying the
Restricted Unit Award following the Change in Control are traded on a “liquid
market” (i.e., the Nasdaq Global Market, the New York Stock Exchange or a
comparable international market in



--------------------------------------------------------------------------------



which the Participant is able to readily and without administrative complexity
sell shares underlying the Restricted Unit Award, as reasonably determined by
the Board).


(d)    Payment. Upon the lapsing of each installment of the Restricted Period
the Restricted Unit Award will settle, not later than the 30th day following the
date on which the lapse of the Restricted Period occurs with respect to any
Restricted Stock Units, in a like number shares of the Common Stock, par value
$0.01 per share, of the Company, subject to applicable withholding.
Notwithstanding the foregoing, the settlement of the Restricted Unit Award shall
be delayed for such period of time as may be necessary to meet the requirements
of Section 409A(a)(2)(B)(i) of the Code.


(e)    Forfeiture of Restricted Stock Units. Except as otherwise determined by
the Compensation Committee of the Board (the “Committee”) in its sole
discretion, unvested Restricted Unit Awards shall be forfeited without
consideration to the Participant upon the Participant’s termination of
employment with the Company or its Affiliates for any reason.


(f) No Rights as a Stockholder. The Participant shall not have any rights as a
stockholder of the Company with respect to any shares of Common Stock
corresponding to the Restricted Stock Units granted hereby unless and until
shares of Common Stock are issued to the Participant in respect thereof.


2.
Restrictive Covenant; Clawback; Incorporation by Reference. 



(a) Restrictive Covenant. The effectiveness of the Restricted Unit Award granted
hereunder is conditioned upon (i) the Participant’s having executed and
delivered to the Company in connection with previous Restricted Unit grants a
restrictive covenant, or (ii) the execution and delivery by the Participant
within six months from the date of this Restricted Unit Award of the restrictive
covenant furnished herewith. If the Company does not receive the signed (whether
electronically or otherwise) restrictive covenant within such six-month period,
this Restricted Unit Award shall be terminable by the Company.


(b) Clawback/Forfeiture. Notwithstanding anything to the contrary contained
herein, the Restricted Stock Units shall be canceled if the Participant (i)
engages in activity that is in conflict with or adverse to the interest of the
Company or any Affiliate, including fraud or conduct contributing to any
financial restatements or irregularities, as determined by the Committee in its
sole discretion or, (ii) without the consent of the Company, while employed by
or providing services to the Company or any Affiliate or after termination of
such employment or

2



--------------------------------------------------------------------------------



service, violates a non-competition, non-solicitation or non-disclosure covenant
or agreement between the Participant and the Company and/or any Affiliate. If
the Participant engages in any activity referred to in the preceding sentence,
the Participant shall forfeit any gain realized in respect of the Restricted
Stock Units (which gain shall be deemed to be an amount equal to the Fair Market
Value, on the date of distribution, of the shares of Common Stock delivered to
the Participant, plus any cash paid to the Participant, upon settlement of the
Restricted Stock Units), and must repay such gain to the Company. The Restricted
Unit Award, and all incentive based compensation payable pursuant to the
Restricted Unit Award, shall be subject to (i) the Company’s compensation
recovery, “clawback” or similar policy, as may be in effect from time to time
and (ii) any compensation recovery, “clawback” or similar policy made applicable
by law including the provisions of Section 945 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act and the rules, regulations and requirements
adopted thereunder by the Securities and Exchange Commission and/or any national
securities exchange on which the Company’s equity securities may be listed.


(c) Incorporation by Reference, Etc. The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan, and any capitalized terms not otherwise defined in this Agreement
shall have the definitions set forth in the Plan.


3.
 Compliance with Legal Requirements. The granting and delivery of the Restricted
Unit Award, and any other obligations of the Company under this Agreement, shall
be subject to all applicable federal, state, local and foreign laws, rules and
regulations and to such approvals by any regulatory or governmental agency as
may be required.



4.
Transferability. The Restricted Unit Award may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Participant
other than by will or by the laws of descent and distribution and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate.



5.
Miscellaneous.



(a)    Waiver. Any right of the Company contained in this Agreement may be
waived in writing by the Committee. No waiver of any right hereunder by any
party shall operate as a waiver of any other right, or as a waiver of the same
right with respect to any subsequent occasion for its exercise, or as a waiver
of any right to damages. No waiver by any party of any

3



--------------------------------------------------------------------------------



breach of this Agreement shall be held to constitute a waiver of any other
breach or a waiver of the continuation of the same breach.


(b)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.


(c)   No Right to Employment. Nothing contained in this Agreement shall be
construed as giving the Participant any right to be retained, in any position,
as an employee, consultant or director of the Company or its Affiliates or shall
interfere with or restrict in any way the right of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Participant with or without cause at any time for any reason
whatsoever. Although over the course of employment terms and conditions of
employment may change, the at-will term of employment will not change.


(d)  Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, the Participant and the
beneficiaries, executors, administrators, heirs and successors of the
Participant.


(e)    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersedes all prior communications, representations
and negotiations in respect thereto; provided, that neither this Agreement nor
the Plan shall supersede any portion of any severance plan maintained by the
Company from time to time in which the Participant is eligible for severance
benefits that provides for vesting or continued survival of equity awards upon a
severance-eligible termination of employment that is more favorable than as set
forth herein or in the Plan. No change, modification or waiver of any provision
of this Agreement shall be valid unless the same be in writing and signed by the
parties hereto, except for any changes permitted without consent of the
Participant under the Plan.


(f)    Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware without regard to principles
of conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction which could cause the application of the laws of any jurisdiction
other than the State of Delaware.



4



--------------------------------------------------------------------------------



(g)    Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.


CDK GLOBAL, INC.

Lee J. Brunz
Vice President, General Counsel and Secretary

Signature        Date

Print Name













5

